LEHMAN, J.
The judgment in favor of the plaintiff is in all points in accordance with the law, except that the policy of insurance provides that the amount to be paid on the policy in suit shall in no instance exceed three-fourths of the cash value of the horsé at the time of death. The cash value of the horse is shown to have been $125.
Therefore the judgment must be modified to provide for $93.75 damages, instead of $100, besides the costs as taxed in the court below, and, as so modified, affirmed, but without costs in this court. All concur.